DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 10/26/2022 has been entered. Claims 1 and 4-20 remain pending the application.

Response to Arguments
Applicant's arguments filed on 10/26/2022 have been fully considered but they are moot.
Applicant argues on pages 6-8 that the previous rejection fails to address the newly added limitations to the independent claims related to infrared light and superimposing. This argument is moot in view of the new grounds of rejection necessitated by amendment which relies on Kaneko et al. (US20030187319, hereafter Kaneko) to disclose these limitations in the claim. Accordingly, this argument is moot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hornyk et al. (US20180064352, hereafter Hornyk) and Kaneko et al. (US20030187319, hereafter Kaneko).
Regarding claim 1, Hornyk discloses a method of performing a minimally-invasive robotic surgical procedure (Hornyk, Para 90; “The components of the device 400 may be miniaturized so that the device 400 may be used to detect flow properties in the biological tissue 410 while minimally impeding access to the biological tissue 410, e.g., to cut, ablate, resect, retract, palpate, cauterize, suture, clamp, or otherwise manipulate or interact with the biological tissue 410”), comprising:
receiving, at the robotic surgical system, image data from an light receiver (Hornyk, Para 48; “individual light-sensitive elements (e.g., 125 a, 125 b, 125 c) of the imager 120 being configured to detect the intensity and/or some other property of the emitted light 117 at a plurality of points in time”) based on light transmitted to the tissue and reflected by the tissue (Hornyk, Figure 4; showing this) (Hornyk, Para 44-45; “Emitted light (e.g., 115 a, 115 b, 115 c) from the biological tissue 105 could include patterns of constructive and destructive interference related to individual portions of the beam of coherent illumination 110 being scattered by different scattering (e.g., reflecting, refracting, diffracting) elements in the biological tissue 105 (e.g., cell walls, blood cells, cell elements, tissue boundaries, chromophores, fat globules, or other reflective elements/boundaries and/or discontinuities in refractive index) […] As illustrated in FIG. 1, illumination 110 can be scattered multiple times before being emitted from or absorbed by the biological tissue 105. Such scattering can be caused by changes in refractive index or other scattering and/or reflective structures in the tissue, including cell walls, organelles within cells, artificial structures (e.g., nanoparticles) introduced into the tissue 105, or other elements of or within the biological tissue 105. As a result, light emitted from a particular portion of tissue may include light scattered from elements within the particular portion of tissue as well as light scattered by/within neighboring portions of tissue.”) (Hornyk, Para 4; “(i) a light source, wherein the light source is configured to emit a beam of coherent illumination into a biological tissue; (ii) an imager configured to image a plurality of portions of the biological tissue, wherein the imager includes a plurality of light-sensitive elements and each light-sensitive element is configured to receive light from a respective portion of the biological tissue”), from an endoscope disposed within the patient's body and positioned at the surgical site (Hornyk, Para 128; “the device 700 could be configured to be secured to and/or a part of an endoscope, laparoscope, thoracoscope, or other surgical instrument configured to be inserted into a body cavity”) (Hornyk, Para 96; “device 400 could take the form of an imager, laser, and/or other components configured to be mounted to or otherwise disposed as part of a surgical apparatus, tool, implement, or system (e.g., a robotic surgical system, a stereotactic surgical apparatus, a laparoscopic and/or endoscopic surgical system)”);
generating, via the robotic surgical system, a digital image of vasculature of the tissue based on the image data received from light receiver (Hornyk, Para 52; “FIG. 2 illustrates an example speckle image 200 that could be generated on an imaging surface (e.g., a surface of the imager 120 on which light-sensitive elements, e.g., 125 a, 125 b, 125 c, are disposed) in response to illumination of a scattering environment (e.g., the biological tissue 105, portions of subsurface vasculature 107 a, 107 b, 107 c, blood cells 103) by light emitted from the environment (e.g., 115 a, 115 b, 115 c) in response to a beam of coherent illumination (e.g., a beam 110 emitted by a laser)”); 
receiving, from a perfusion sensor disposed on a surgical instrument positioned at the surgical site by the robotic surgical system (Hornyk, Para 128; “the device 700 could be configured to be secured to and/or a part of an endoscope, laparoscope, thoracoscope, or other surgical instrument configured to be inserted into a body cavity”), an identification of a hemorrhage within the tissue for treatment using the surgical instrument (Hornyk, Para 100-107; “Systems and methods described herein relate to the detection and/or determination of flow properties in biological tissues and other environments containing scattering elements by illuminating the biological tissue with coherent illumination and detecting patterns of constructive and destructive interference in light responsively emitted from a plurality of portions of the biological tissue in response to the illumination […] such information could be used to detect that there is additional blood flow than expected and/or that there is a hemorrhage is a biological tissue (e.g., due to a surgical intervention) and to surgically address such conditions (e.g., to cauterize, ligate, compress, or otherwise stop such flows of blood)”); and
receiving, at a robotic surgical system, an image of tissue at the surgical site within the patient's body; and superimposing, via the robotic surgical system, the digital image of the vasculature on the image of the tissue (Hornyk, Para 109; “a display could be operated to indicate such a determined vasculature map, or to indicate some other information or map related to flow properties or other information about a biological tissue. [...] Such displays could be operated to indicate additional information; for example, a map of vasculature (or some other information) of a biological tissue could be overlaid on an optical image (e.g., generated using a color or black-and-white camera) of the biological tissue”).
Hornyk did not clearly and explicitly disclose wherein the transmitted light was infrared light, the image data was infrared image data, the light receiver was an infrared receiver, the digital image is in an infrared image, and wherein the image of the patient’s body is received from the endoscope.
In an analogous light detection unit field of endeavor Kaneko discloses transmitting infrared light onto tissue (Kaneko, Para 67; “The infrared object optical system 13 is made up of lenses formed of zinc selenium or the like, which transmits infrared light”), receiving infrared image data from an infrared receiver based on reflected infrared light (Kaneko, Para 110; “As shown in FIG. 8, a sentinel lymph node detecting apparatus 40 according to the second embodiment of the present invention has a configuration wherein the infrared object optical system 13 and the infrared sensor 14, described in the first embodiment, are disposed on a probe 41 which can be inserted into the surgical instrument inserting channel 10 of the endoscope 2B”), generating an infrared image based on the infrared image data, and wherein an image of the patient’s body is received from an endoscope (Kaneko, Para 115; “The surgeon then obtains endoscope images of the affected portion 20 by taking images of the affected portion 20 using the visible-light CCD 12 of the endoscope, the same as described in the first embodiment, and also obtains computer color-enhanced infrared images by taking images of the change in temperature near the affected portion using the probe 41”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify wherein the transmitted light was infrared light, the image data was infrared image data, the light receiver was an infrared receiver, the digital image is in an infrared image, and wherein the image of the patient’s body is received from the endoscope in order to accurately and detect structures such as lymph nodes as needed as taught by Kaneko (Kaneko, Para 17).

Regarding claim 6, Hornyk as modified by Kaneko above discloses all of the limitations of claim 1 as discussed above.
Hornyk as modified by Kaneko above further discloses displaying an image of the tissue (optical image of the biological tissue) and the digital image of the vasculature on a display of the robotic surgical system (Hornyk, Para 109; “a display could be operated to indicate such a determined vasculature map, or to indicate some other information or map related to flow properties or other information about a biological tissue. [...] Such displays could be operated to indicate additional information; for example, a map of vasculature (or some other information) of a biological tissue could be overlaid on an optical image (e.g., generated using a color or black-and-white camera) of the biological tissue”).

Regarding claim 7, Hornyk as modified by Kaneko above discloses all of the limitations of claim 6 as discussed above.
Hornyk as modified by Kaneko above further discloses determining a location of the hemorrhage; and displaying over the digital image of the vasculature the determined location of the hemorrhage (Hornyk, Para 109; “Such displays could be operated to indicate additional information; for example [...] location, extent, depth, or other information about a target tissue (e.g., a tumor, a portion of vasculature to cauterize”, in view of para 107 a PHOSITA would understand a portion of vasculature to cauterize would include a hemorrhage location) (Hornyk, Para 107; “that there is a hemorrhage is a biological tissue (e.g., due to a surgical intervention) and to surgically address such conditions (e.g., to cauterize, ligate, compress, or otherwise stop such flows of blood)”).

Regarding claim 8, Hornyk as modified by Kaneko above discloses all of the limitations of claim 7 as discussed above.
Hornyk as modified by Kaneko above further discloses displaying the surgical instrument on the display (Hornyk, Para 98; “the location and extent of a target tissue, e.g., tumor, within the biological tissue 410). Such information could be provided on a wall-mounted display, a handheld display, a heads-up display worn by a surgeon, or some other display means. In some examples, such information could be provided through a console of a tele-surgical system. The device 400 (e.g., a laser and imager configured as described herein to detect flow properties in a biological tissue) could be incorporated as part of a robotic surgical system controlled by such a console, e.g., could be disposed on a robotically-actuated arm to control the location of the elements of the device 400 relative to one or more biological tissues that are subject to a surgical intervention”); and
guiding the surgical instrument to the location of the hemorrhage (Hornyk, Para 83; “Such determined information could be presented to a human surgeon (e.g., via a heads-up-display, via a control console of a robotic surgical system) to inform the performance of a surgical intervention by the surgeon and/or used to determine the operation of a robotic surgical system (e.g., to automatically or semi-automatically ablate a target tissue at a determined location while avoiding damaging sensitive tissues by, e.g., avoiding inflicting damage to vasculature perfusing such sensitive tissue)”) (Hornyk, Para 67; “the laser 310 could additionally be configured to ablate biological tissue (e.g., by producing a beam of illumination of sufficient power to vaporize, cauterize, coagulate, ablate, or otherwise irreversibly alter biological tissue)”).

Regarding claim 14, Hornyk and Kaneko above discloses all of the limitations of claim 1 as discussed above.
Hornyk does not clearly and explicitly disclose generating, via the robotic surgical system an infrared image of the tissue based on the infrared image data; and displaying the infrared image of the tissue  on a display of the robotic surgical system.
However, Kaneko further discloses generating an infrared image of the tissue; and displaying the infrared image of the tissue on a display (Kaneko, Para 70-71; “. That is to say, the present infrared sensor 14 can obtain a computer color-enhanced infrared image as a temperature distribution image with a resolution far higher than an arrangement employing infrared transmission fibers […] Also, the present infrared sensor 14 has the advantage of obtaining a computer color-enhanced infrared image as a two-dimensional temperature distribution image with neither contact nor cooling.”) (Kaneko, Para 77; “he superimposing circuit 5 superimposes the computer color-enhanced infrared image on an ordinary endoscope image which has been taken by the visible-light CCD 12 with visible light, so that the position of the sentinel lymph node 7 is identified”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hornyk and Kaneko above to include generating an infrared image of the tissue; and displaying the infrared image of the tissue on a display in order to accurately and detect structures such as lymph nodes and provide temperature maps as needed as taught by Kaneko (Kaneko, Para 17 and 75).

Regarding claim 16, Hornyk discloses a method of performing a minimally-invasive robotic surgical procedure (Hornyk, Para 90; “The components of the device 400 may be miniaturized so that the device 400 may be used to detect flow properties in the biological tissue 410 while minimally impeding access to the biological tissue 410, e.g., to cut, ablate, resect, retract, palpate, cauterize, suture, clamp, or otherwise manipulate or interact with the biological tissue 410”), comprising:
displaying an image of the tissue (optical image of the biological tissue) on a display of a robotic surgical system (Hornyk, Para 109; “a display could be operated to indicate such a determined vasculature map, or to indicate some other information or map related to flow properties or other information about a biological tissue. [...] Such displays could be operated to indicate additional information; for example, a map of vasculature (or some other information) of a biological tissue could be overlaid on an optical image (e.g., generated using a color or black-and-white camera) of the biological tissue”);
displaying a digital image of vasculature of the tissue overlaid on the displayed image of the tissue (Hornyk, Para 109; “a display could be operated to indicate such a determined vasculature map, or to indicate some other information or map related to flow properties or other information about a biological tissue. [...] Such displays could be operated to indicate additional information; for example, a map of vasculature (or some other information) of a biological tissue could be overlaid on an optical image (e.g., generated using a color or black-and-white camera) of the biological tissue”), the digital image generated by the robotic surgical based on light image data received (Hornyk, Figure 4; showing this) (Hornyk, Para 44-45; “Emitted light (e.g., 115 a, 115 b, 115 c) from the biological tissue 105 could include patterns of constructive and destructive interference related to individual portions of the beam of coherent illumination 110 being scattered by different scattering (e.g., reflecting, refracting, diffracting) elements in the biological tissue 105 (e.g., cell walls, blood cells, cell elements, tissue boundaries, chromophores, fat globules, or other reflective elements/boundaries and/or discontinuities in refractive index) […] As illustrated in FIG. 1, illumination 110 can be scattered multiple times before being emitted from or absorbed by the biological tissue 105. Such scattering can be caused by changes in refractive index or other scattering and/or reflective structures in the tissue, including cell walls, organelles within cells, artificial structures (e.g., nanoparticles) introduced into the tissue 105, or other elements of or within the biological tissue 105. As a result, light emitted from a particular portion of tissue may include light scattered from elements within the particular portion of tissue as well as light scattered by/within neighboring portions of tissue.”) (Hornyk, Para 4; “(i) a light source, wherein the light source is configured to emit a beam of coherent illumination into a biological tissue; (ii) an imager configured to image a plurality of portions of the biological tissue, wherein the imager includes a plurality of light-sensitive elements and each light-sensitive element is configured to receive light from a respective portion of the biological tissue”), from an endoscope disposed within the patient's body and positioned at the surgical site (Hornyk, Para 128; “the device 700 could be configured to be secured to and/or a part of an endoscope, laparoscope, thoracoscope, or other surgical instrument configured to be inserted into a body cavity”) (Hornyk, Para 96; “device 400 could take the form of an imager, laser, and/or other components configured to be mounted to or otherwise disposed as part of a surgical apparatus, tool, implement, or system (e.g., a robotic surgical system, a stereotactic surgical apparatus, a laparoscopic and/or endoscopic surgical system)”);
determining that a blood vessel within the tissue has a hemorrhage (Hornyk, Para 107; “such information could be used to detect that there is additional blood flow than expected and/or that there is a hemorrhage is a biological tissue (e.g., due to a surgical intervention) and to surgically address such conditions (e.g., to cauterize, ligate, compress, or otherwise stop such flows of blood)”);
receiving, from a perfusion sensor disposed on a surgical instrument positioned at the surgical site by the robotic surgical system (Hornyk, Para 128; “the device 700 could be configured to be secured to and/or a part of an endoscope, laparoscope, thoracoscope, or other surgical instrument configured to be inserted into a body cavity”), an identification of a hemorrhage within the tissue for treatment using the surgical instrument (Hornyk, Para 100-107; “Systems and methods described herein relate to the detection and/or determination of flow properties in biological tissues and other environments containing scattering elements by illuminating the biological tissue with coherent illumination and detecting patterns of constructive and destructive interference in light responsively emitted from a plurality of portions of the biological tissue in response to the illumination […] such information could be used to detect that there is additional blood flow than expected and/or that there is a hemorrhage is a biological tissue (e.g., due to a surgical intervention) and to surgically address such conditions (e.g., to cauterize, ligate, compress, or otherwise stop such flows of blood)”);
determining, via the robotic surgical system, a location of the hemorrhage; and displaying over the digital image of the vasculature the determined location of the hemorrhage (Hornyk, Para 109; “Such displays could be operated to indicate additional information; for example [...] location, extent, depth, or other information about a target tissue (e.g., a tumor, a portion of vasculature to cauterize”, in view of para 107 a PHOSITA would understand a portion of vasculature to cauterize would include a hemorrhage location) (Hornyk, Para 107; “that there is a hemorrhage is a biological tissue (e.g., due to a surgical intervention) and to surgically address such conditions (e.g., to cauterize, ligate, compress, or otherwise stop such flows of blood)”).
Hornyk did not clearly and explicitly disclose wherein the transmitted light was infrared light, the image data was infrared image data, the light receiver was an infrared receiver, the digital image is in an infrared image, and wherein the image of the patient’s body is received from the endoscope.
In an analogous light detection unit field of endeavor Kaneko discloses transmitting infrared light onto tissue (Kaneko, Para 67; “The infrared object optical system 13 is made up of lenses formed of zinc selenium or the like, which transmits infrared light”), receiving infrared image data from an infrared receiver based on reflected infrared light (Kaneko, Para 110; “As shown in FIG. 8, a sentinel lymph node detecting apparatus 40 according to the second embodiment of the present invention has a configuration wherein the infrared object optical system 13 and the infrared sensor 14, described in the first embodiment, are disposed on a probe 41 which can be inserted into the surgical instrument inserting channel 10 of the endoscope 2B”), generating an infrared image based on the infrared image data, and wherein an image of the patient’s body is received from an endoscope (Kaneko, Para 115; “The surgeon then obtains endoscope images of the affected portion 20 by taking images of the affected portion 20 using the visible-light CCD 12 of the endoscope, the same as described in the first embodiment, and also obtains computer color-enhanced infrared images by taking images of the change in temperature near the affected portion using the probe 41”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify wherein the transmitted light was infrared light, the image data was infrared image data, the light receiver was an infrared receiver, the digital image is in an infrared image, and wherein the image of the patient’s body is received from the endoscope in order to accurately and detect structures such as lymph nodes as needed as taught by Kaneko (Kaneko, Para 17).

Regarding claim 17, Hornyk as modified by Kaneko above discloses all of the limitations of claim 16 as discussed above.
Hornyk as modified by Kaneko above further discloses sealing the tissue using a surgical instrument at the hemorrhage (Hornyk, Para 67; “the laser 310 could additionally be configured to ablate biological tissue (e.g., by producing a beam of illumination of sufficient power to vaporize, cauterize, coagulate, ablate, or otherwise irreversibly alter biological tissue)”).

Regarding claim 18, Hornyk as modified by Kaneko above discloses all of the limitations of claim 16 as discussed above.
Hornyk as modified by Kaneko above further discloses displaying the surgical instrument on the display (Hornyk, Para 98; “the location and extent of a target tissue, e.g., tumor, within the biological tissue 410). Such information could be provided on a wall-mounted display, a handheld display, a heads-up display worn by a surgeon, or some other display means. In some examples, such information could be provided through a console of a tele-surgical system. The device 400 (e.g., a laser and imager configured as described herein to detect flow properties in a biological tissue) could be incorporated as part of a robotic surgical system controlled by such a console, e.g., could be disposed on a robotically-actuated arm to control the location of the elements of the device 400 relative to one or more biological tissues that are subject to a surgical intervention”); and
guiding the surgical instrument to the location of the hemorrhage using the displayed surgical instrument and the displayed location of the hemorrhage (Hornyk, Para 83; “Such determined information could be presented to a human surgeon (e.g., via a heads-up-display, via a control console of a robotic surgical system) to inform the performance of a surgical intervention by the surgeon and/or used to determine the operation of a robotic surgical system (e.g., to automatically or semi-automatically ablate a target tissue at a determined location while avoiding damaging sensitive tissues by, e.g., avoiding inflicting damage to vasculature perfusing such sensitive tissue)”) (Hornyk, Para 109; “Such displays could be operated to indicate additional information; for example [...] location, extent, depth, or other information about a target tissue (e.g., a tumor, a portion of vasculature to cauterize”, in view of para 107 a PHOSITA would understand a portion of vasculature to cauterize would include a hemorrhage location) (Hornyk, Para 107; “that there is a hemorrhage is a biological tissue (e.g., due to a surgical intervention) and to surgically address such conditions (e.g., to cauterize, ligate, compress, or otherwise stop such flows of blood)”) (Hornyk, Para 67; “the laser 310 could additionally be configured to ablate biological tissue (e.g., by producing a beam of illumination of sufficient power to vaporize, cauterize, coagulate, ablate, or otherwise irreversibly alter biological tissue)”).

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hornyk and Kaneko et al. (US20030187319, hereafter Kaneko) as applied to claims 1 and 16 above, and in further view of Shmatukha et al. (US20130079626, hereafter Shmatukha).
Regarding claim 4, Hornyk as modified by Kaneko above discloses all of the limitations of claim 1 as discussed above.
Hornyk as modified by Kaneko above further discloses measuring local perfusion in a plurality of locations of the tissue (Hornyk, Para 82; “determine a level of perfusion within and/or across the tissue”) (Hornyk, Para 98; “The device 400 may also include and/or be in communication with a user interface (e.g., a display, not shown) via which a user of the device 400 (e.g., a surgeon) may receive […] information about the biological tissue 410 (e.g., the location, pattern, depth, and/or extent of vasculature in the biological tissue 410, a degree of perfusion within different portions of the tissue 410 […] Such information could be provided on a wall-mounted display, a handheld display, a heads-up display worn by a surgeon, or some other display means”)
Hornyk does not clearly and explicitly disclose wherein identification of the hemorrhage is based on measuring local perfusion in a plurality of locations of the tissue.
In an analogous vasculature monitoring device field of endeavor Shmatukha discloses wherein determining the presence of a hemorrhage (Shmatukha, Para 38; “Also, the described methodology can be used to differentiate between any areas with different perfusion […] hemorrhagic brain”) is based on measuring local perfusion in a plurality of locations of the tissue (Shmatukha, Para 67; “the one or more cumulative maps may be segmented to determine a border between tissue regions having different perfusion characteristics”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hornyk as modified by Kaneko above wherein identification of the hemorrhage is based on measuring local perfusion in a plurality of locations of the tissue in order to allow for suitable visualization or discrimination of the hemorrhage site as taught by Shmatukha (Shmatukha, Para 38).

Regarding claim 19, Hornyk as modified by Kaneko above discloses all of the limitations of claim 16 as discussed above.
Hornyk as modified by Kaneko above further discloses measuring local perfusion in a plurality of locations of the tissue (Hornyk, Para 82; “determine a level of perfusion within and/or across the tissue”) (Hornyk, Para 98; “The device 400 may also include and/or be in communication with a user interface (e.g., a display, not shown) via which a user of the device 400 (e.g., a surgeon) may receive […] information about the biological tissue 410 (e.g., the location, pattern, depth, and/or extent of vasculature in the biological tissue 410, a degree of perfusion within different portions of the tissue 410 […] Such information could be provided on a wall-mounted display, a handheld display, a heads-up display worn by a surgeon, or some other display means”)
Hornyk does not clearly and explicitly disclose wherein identification of the hemorrhage is based on measuring local perfusion in a plurality of locations of the tissue.
In an analogous vasculature monitoring device field of endeavor Shmatukha discloses wherein determining the presence of a hemorrhage (Shmatukha, Para 38; “Also, the described methodology can be used to differentiate between any areas with different perfusion […] hemorrhagic brain”) is based on measuring local perfusion in a plurality of locations of the tissue (Shmatukha, Para 67; “the one or more cumulative maps may be segmented to determine a border between tissue regions having different perfusion characteristics”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hornyk as modified by Kaneko above wherein identification of the hemorrhage is based on measuring local perfusion in a plurality of locations of the tissue in order to allow for suitable visualization or discrimination of the hemorrhage site as taught by Shmatukha (Shmatukha, Para 38).

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hornyk, Kaneko, and Shmatukha as applied to claims 4 and 19 above, and in further view of Robinson et al. (US20110091374, hereafter Robinson).
Regarding claim 5, Hornyk as modified by Kaneko and Shmatukha above discloses all of the limitations of claim 4 as discussed above.
Hornyk does not clearly and explicitly disclose identification of the hemorrhage is further based on a comparison between the local perfusion in one location of the plurality of locations and the local perfusion in at least one other location of the plurality of locations.
In an analogous medical imaging device field of endeavor Robinson discloses wherein identification of a hemorrhage is based on a comparison between local perfusion in one location of a plurality of locations and the local perfusion in at least one other location of the plurality of locations (Robinson, Para 117; “imaging of perfusion of a body region or structure […] Non-limiting examples of the use of perfusion methods of the invention include its use […]  to image brain regions with excessive blood flow, for example, resulting from a hemorrhagic event”).
The use of the techniques of identifying a hemorrhage by comparing local perfusion rates taught by Robinson in the invention of a system for locating and treating a hemorrhage would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of locating a hemorrhage using local perfusion; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hornyk as modified by Kaneko and Shmatukha above wherein identification of the hemorrhage is further based on a comparison between the local perfusion in one location of the plurality of locations and the local perfusion in at least one other location of the plurality of locations in order assess regions of damage or assess recovery of previously damaged regions as taught by Robinson (Robinson, Para 117).

Regarding claim 20, Hornyk as modified by Kaneko and Shmatukha above discloses all of the limitations of claim 19 as discussed above.
Hornyk does not clearly and explicitly disclose identification of the hemorrhage is further based on a comparison between the local perfusion in one location of the plurality of locations and the local perfusion in at least one other location of the plurality of locations.
In an analogous medical imaging device field of endeavor Robinson discloses wherein identification of a hemorrhage is based on a comparison between local perfusion in one location of a plurality of locations and the local perfusion in at least one other location of the plurality of locations (Robinson, Para 117; “imaging of perfusion of a body region or structure […] Non-limiting examples of the use of perfusion methods of the invention include its use […]  to image brain regions with excessive blood flow, for example, resulting from a hemorrhagic event”).
The use of the techniques of identifying a hemorrhage by comparing local perfusion rates taught by Robinson in the invention of a system for locating and treating a hemorrhage would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of locating a hemorrhage using local perfusion; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hornyk as modified by Kaneko and Shmatukha above wherein identification of the hemorrhage is further based on a comparison between the local perfusion in one location of the plurality of locations and the local perfusion in at least one other location of the plurality of locations in order assess regions of damage or assess recovery of previously damaged regions as taught by Robinson (Robinson, Para 117).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hornyk and Kaneko et al. (US20030187319, hereafter Kaneko) as applied to claim 6 above, and in further view of Carnes et al. (US20180200004, hereafter Carnes).
Regarding claim 9, Hornyk and Kaneko above discloses all of the limitations of claim 6 as discussed above.
Hornyk does not clearly and explicitly disclose displaying the digital image of the vasculature on the display in a color different than an actual color of the vasculature.
In an analogous robotic surgical system field of endeavor Carnes discloses displaying a digital image of a vasculature on a display in a color different than an actual color of the vasculature (Carnes, Para 59; “image processing filter 116A may highlight the temporally filtered band using a one or more colors before reconstructing the video. Using a different color for a desired portion of the patient, e.g., a vessel or nerve, may make it easier for the clinician to identify the location of such portion”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hornyk and Kaneko above to include displaying the digital image of the vasculature on the display in a color different than an actual color of the vasculature in order to make is easier for a user to identify a portion of interest as taught by Carnes (Carnes, Para 59).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hornyk, Kaneko, and Carnes as applied to claim 9 above, and in further view of Harlev et al. (US20220096174, hereafter Harlev).
Regarding claim 10, Hornyk as modified by Kaneko and Carnes above discloses all of the limitations of claim 9 as discussed above.
Hornyk as modified by Kaneko and Carnes above does not clearly and explicitly disclose changing the color of the digital image of the vasculature based on a temperature of the vasculature.
In an analogous surgical device field of endeavor Harlev discloses changing a color of a digital image of an anatomical structure based on a temperature of the anatomical structure (Harlev, Para 59; “In these and other embodiments, the density of the pattern, and/or the color and/or the shade of the color, displayed can change and/or increase, respectively, as temperature increase”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hornyk as modified by Kaneko and Carnes above to include changing the color of the digital image of the vasculature based on a temperature of the vasculature in order to allow for easy visualization as taught by Harlev (Harlev, Para 43 and 59).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hornyk and Kaneko as applied to claim 1 above, and in further view of Mukherjee et al. (US20170172550, hereafter Mukherjee).
Regarding claim 11, Hornyk as modified by Kaneko above discloses all of the limitations of claim 1 as discussed above.
Hornyk does not clearly and explicitly disclose wherein the perfusion sensor is a Doppler flow sensor that measures local perfusion through each of a plurality of sections of the tissue.
In an analogous surgical device field of endeavor Mukherjee discloses wherein a perfusion sensor is a Doppler flow sensor that measures local perfusion (Mukherjee, Para 15; “the first sensor may be a Doppler flow sensor configured to measure the local perfusion in the tissue using Laser-Doppler flowmetry, light scattering, and/or light absorption”) (Mukherjee, Para 47; “The first sensors 42 a, 44 a of the jaw assembly 40 are perfusion sensors, for example, Doppler flow sensors, configured to measure local perfusion (i.e., blood flow) through tissue grasped between the jaw members 42, 44. The first sensors 42 a, 44 a may measure perfusion of the grasped tissue on the basis of known techniques, such as Laser-Doppler Flow etry (“LDF”), measuring light scattering, and/or measuring absorption of light from one or more LED's or other light sources”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hornyk as modified by Kaneko above wherein the perfusion sensor is a Doppler flow sensor that measures local perfusion through each of a plurality of sections of the tissue as taught by Mukherjee in order to use a highly sensitive and responsive sensor that is easy to use.

Regarding claim 12, Hornyk as modified by Kaneko and Mukherjee above discloses all of the limitations of claim 11 as discussed above.
Hornyk as modified by Kaneko and Mukherjee above further discloses displaying an image of the tissue on a display of the robotic surgical system (optical image of the biological tissue) (Hornyk, Para 109; “displays could be operated to indicate additional information; for example, a map of vasculature (or some other information) of a biological tissue could be overlaid on an optical image (e.g., generated using a color or black-and-white camera) of the biological tissue”).
overlaying on the displayed image of the tissue a representation of the measured local perfusion of each of the plurality of sections of the tissue (Hornyk, Para 82; “determine a level of perfusion within and/or across the tissue”) (Hornyk, Para 98; “The device 400 may also include and/or be in communication with a user interface (e.g., a display, not shown) via which a user of the device 400 (e.g., a surgeon) may receive […] information about the biological tissue 410 (e.g., the location, pattern, depth, and/or extent of vasculature in the biological tissue 410, a degree of perfusion within different portions of the tissue 410 […] Such information could be provided on a wall-mounted display, a handheld display, a heads-up display worn by a surgeon, or some other display means”).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hornyk, Kaneko, and Mukherjee as applied to claim 12 above, and in further view of Shmatukha et al. (US20130079626, hereafter Shmatukha).
Regarding claim 13, Hornyk as modified by Kaneko and Mukherjee above discloses all of the limitations of claim 12 as discussed above.
Hornyk as modified by Kaneko and Mukherjee above further discloses locating the hemorrhage based on a displayed representation (Hornyk, Para 109; “Such displays could be operated to indicate additional information; for example [...] location, extent, depth, or other information about a target tissue (e.g., a tumor, a portion of vasculature to cauterize”, in view of para 107 a PHOSITA would understand a portion of vasculature to cauterize would include a hemorrhage location) (Hornyk, Para 107; “that there is a hemorrhage is a biological tissue (e.g., due to a surgical intervention) and to surgically address such conditions (e.g., to cauterize, ligate, compress, or otherwise stop such flows of blood)”).
Hornyk does not clearly and explicitly disclose wherein the hemorrhage is located based on measured local perfusion of each of the plurality of sections of the tissue.
In an analogous vasculature monitoring device field of endeavor Shmatukha discloses wherein determining the presence of a hemorrhage (Shmatukha, Para 38; “Also, the described methodology can be used to differentiate between any areas with different perfusion […] hemorrhagic brain”) includes measuring local perfusion in a plurality of locations of a tissue (Shmatukha, Para 67; “the one or more cumulative maps may be segmented to determine a border between tissue regions having different perfusion characteristics”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hornyk as modified by Kaneko and Mukherjee above wherein determining that the blood vessel has the hemorrhage includes measuring local perfusion in a plurality of locations of the tissue in order to allow for suitable visualization or discrimination of the hemorrhage site as taught by Shmatukha (Shmatukha, Para 38).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hornyk and Kaneko as applied to claim 14 above, and in further view of Masuda et al. (US20150272700, hereafter Masuda).
Regarding claim 15, Hornyk as modified by Kaneko above discloses all of the limitations of claim 14 as discussed above.
Hornyk does not clearly and explicitly disclose identifying a cauterized portion of the tissue by viewing the displayed infrared image of the tissue.
In an analogous medical imaging field of endeavor Masuda discloses identifying a cauterized portion of tissue by viewing a displayed image of the tissue (Masuda, Para 67; “To facilitate antiproliferative treatment, the following may be effective: 1. cauterization sites and non-cauterization sites are distinguishably displayed, 2. further, little cauterization sites are displayed such that whether they have already been cauterized or not is distinguishable”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hornyk as modified by Kaneko above to include identifying a cauterized portion of the tissue by viewing the displayed infrared image of the tissue in order facilitate treatment as needed as taught by Masuda (Masuda, Para 67).
Hornyk as modified by Kaneko and Masuda above is interpreted as disclosing this limitation in the claim because Hornyk is modified by Kaneko to display an IR image and Hornyk is modified by Masuda to display the cauterized of the tissue using a displayed image.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 5:30 AM to 3:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.D.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793